SALARY OF ASSISTANT DISTRICT ATTORNEY An assistant district attorney's salary may be not less than forty percent (40%) nor more than ninety percent (90%) of what his district attorney's salary was under 19 O.S. 215.14 [19-215.14] (1969).  The Attorney General has had under consideration your request for an opinion concerning salaries for assistant district attorneys.  You particularly inquire as to the effect and meaning of the following language in 19 O.S. 215.15 [19-215.15] (1970): "Assistant District Attorneys shall not be paid an amount exceeding the salary authorized for that position in 1969." The above language was enacted as part of H.B. 1547, 32nd Oklahoma Legislature, 2nd Session (1970), and replaced former language in 19 O.S. 215.15 [19-215.15] (1969), which read as follows: "Assistant District Attorneys shall be paid not less than forty percent (40%) nor more than ninety percent (90%) of the salary of the District Attorney, payable monthly." H. B. 1547, which also raised the salaries authorized for District Attorneys by amending 19 O.S. 215.14 [19-215.14] (1969), was signed into law with the emergency clause on April 27, 1970.  We take note that as a practical matter no district attorney who was an incumbent on the effective date of H.B. 1547 will receive a salary increase unless and until he begins a new term of office in January, 1971, because of the provisions of Article XXIII, Section 10 State Constitution.  We think it is clear that the Legislature intended to authorize salary increases for the district attorneys but to "freeze" salaries authorized for assistant district attorneys at what was authorized in 1969. That is to say, an assistant district attorney's salary may be not less than forty percent (40%) nor more than ninety percent (90%) of what his district attorney's salary was under 19 O.S. 215.14 [19-215.14] (1969). The raises for district attorneys will not affect salaries authorized for assistant district attorneys. (HUGH H. COLLUM)